   Case 2:21-cv-00151-MHT-SMD Document 32 Filed 06/17/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GULF SERVICES CONTRACTING, )
INC.                       )
                           )
     Plaintiff,            )
                           )                 CIVIL ACTION NO.
     v.                    )                   2:21cv151-MHT
                           )                        (WO)
WDG CONSTRUCTION AND       )
DEVELOPMENT SERVICES,      )
INC., et al.,              )
                           )
     Defendants.           )

                                ORDER

    Based on the representations made on the record on

June 17, 2021, and by agreement of the parties, it is

ORDERED    that    the    motion     to    compel     a    settlement

conference (Doc. 28) is granted to the extent that the

parties may engage in voluntary mediation before the

United    States   Magistrate       Judge.       Counsel      for      the

parties should call the magistrate judge’s office to

request mediation.

    It is further ORDERED that the motion to dismiss

(Doc. 16) is denied with leave to renew if the case is
   Case 2:21-cv-00151-MHT-SMD Document 32 Filed 06/17/21 Page 2 of 2




not resolved in mediation.

    DONE, this the 17th day of June, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
